*1125OPINION.
Love:
The Commissioner disallowed the amount in controversy as a loss on the sole ground that there had been insufficient evidence to establish the fact that the patent rights to manufacture were worthless. At the hearing, however, the evidence was convincing that the patent rights for which the taxpayer had expended $25,000 were in fact worthless and useless to the taxpayer, and that it had discarded such assets permanently from use in the business within the taxable year 1921.
Order of redeterrmnation will he entered on 15 days’ notice, under Rule 50.